Citation Nr: 1414637	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-44 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for bowel impairment due to Department of Veterans Affairs (VA) treatment beginning in April 2006.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for posttraumatic stress disorder (PTSD) and depression, due to VA treatment beginning in April 2006


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO).  When this case was previously before the Board in May 2012, it was remanded for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts compensation benefits pursuant to 38 U.S.C.A. § 1151 are warranted for bowel impairment and PTSD and depression.  He alleges he was assaulted by a nurse during a bowel program.  

In its May 2012 remand, the Board requested that all records associated with any investigation, be obtained.  It was noted that it did not appear that all records concerning the investigation had been associated with the claims folder.  Following the remand, duplicates of the VA police records were procured.  In addition, two pages of a Board of Investigation report were obtained.  It appears that the entire report is not in the claims folder.  Reference was made to exhibits IV, V and VI, but neither those exhibits, nor exhibits I, II and III, are of record.  The Board acknowledges the report does include the conclusion that the allegations of abuse were not substantiated.  

The Board agrees with the Veteran's representative that the complete Board of Investigation report with exhibits should be associated with the claims file so that the Board may undertake informed appellate review.  

The Board also requested that VA gastrointestinal/proctology and psychiatric examinations be performed.  The Veteran's representative observed that the gastrointestinal examination was conducted by a VA cardiologist.  The Veteran failed to report for the VA psychiatric examination.  The VA contacted the Veteran in February 2013, and he stated he did not want to be examined.  He related that he had been traumatized by the incident that happened in the VA facility and that nobody could tell him how he feels.  In a January 2014 informal hearing presentation, the Veteran's representative indicated the Veteran was now willing to report for a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the complete Board of Investigation report, to include all exhibits associated with the report.

2.  The RO should schedule a VA gastrointestinal examination by an appropriate specialist.  The examiner should provide an opinion whether the Veteran has additional bowel disability due to VA treatment and, if so, whether the proximate cause was the result of either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or (ii) an event not reasonable foreseeable.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should provide a rationale for any opinion set forth.

3.  The RO should schedule a VA psychiatric examination.  The examiner should provide an opinion whether the Veteran has additional psychiatric disability due to VA treatment and if so, whether the proximate cause was the result of either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or (ii) an event not reasonable foreseeable.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should provide a rationale for any opinion set forth.

4.  The RO should then review the record and readjudicate the claims.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


